EXHIBIT 99.3 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm F-2 Balance Sheets F-3 Statements of Operations F-4 Statement of Changes in Stockholders’ Equity F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 to F-11 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Lamfis, Inc. We have audited the accompanying balance sheets of Lamfis, Inc. as of December 31, 2010 and 2009 and the related statements of operations and changes in stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Lamfis, Inc. as of December 31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Sherb & Co., LLP Certified Public Accountants Boca Raton, Florida January 9, 2012 F-2 Lamfis, Inc. Balance Sheets December 31, Assets Current Assets: Cash and cash equivalents $ $ Account receivable Inventory Total Current Assets Property, equipment, net Deposits and other assets TOTAL ASSETS $ $ Liabilities And Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued expenses - Total Current Liabilities Stockholders’ equity: Common stock, $1.00 par value; 500 shares authorized, issued and outstanding at December 31, 2010 and 2009, respectively Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements F-3 Lamfis, Inc. Statements of Operations Year Ended December 31, 2010 Year Ended December 31, 2009 Sales revenues, net $ $ Cost of revenues Gross profit Operating expenses: Selling, General and Administrative expenses Total operating expenses Loss from operations ) ) Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Loss per common share – basic and diluted $ ) $ ) Weighted average shares outstanding – Basic and diluted The accompanying notes are an integral part of these financial statements F-4 Lamfis, Inc. Statement of Changes in Stockholders’ Equity Common Stock $1.00 Par Value Per Share Retained Total Stockholders’ Shares Amount Earnings Equity Balance December 31, $ $ $ Net loss ) ) Balance December 31, 2009 $ Net loss ) ) Balance December 31, 2010 $ $ $ The accompanying notes are an integral part of these financial statements F-5 Lamfis, Inc. Statements of Cash Flows Year Ended December 31, Year Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property and equipment Bad debt expense - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other assets ) Accounts payable ) ) Accrued expenses and other current liabilities - Net cash (used in) operating activities $ ) $ ) Cash flows from investing activities: - - Net cash used in investing activities - - Cash flows from financing activities: Net cash provided by financing activities - - Net cash (decrease) ) ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $
